DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020, 6/5/2020 and 9/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 2 recited “a thickness of the insulating film is a thickness that can be electrically broken down by an applied voltage” and the examiner is confused how thick it has to be in order to electrically broken down by an applied voltage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO (US Patent Appl. Pub. No. 2016/0315133 A1).
[Re claim 1] SATO discloses the light-emitting device comprising: a light-emitting portion (146) comprising a first electrode (lowest conductive layer of 152), an organic layer (154), and a second electrode (156) in this order; a light-transmitting portion (148) comprising the first electrode (126a), the second electrode (126b), and a first layer (154 located at 148) located between the first electrode and the second electrode; and an insulating film (158) defining the light-emitting portion and located in the light-transmitting portion (see figure 5 and paragraph [0042], [0051]-[0053], [0056]-[0058]).  SATO discloses that the first electrode (lowest conductive layer of 152) plays a role of the lower electrode (126a) and second electrode (156) plays a role of the upper electrode (126b) (see paragraph [0052]-[0053]).

[Re claim 4] SATO also discloses the device wherein a thickness from an upper surface of the first electrode (lowest conductive layer of 152) of the light-emitting portion (146) to a lower surface of the second electrode (156) of the light-emitting portion (146) is different from a thickness from a thickness from an upper surface of the first electrode (126a) of the light-transmitting portion (148) to a lower surface of the second electrode (126b) of the light-transmitting portion (148) without a thickness of the insulating film (158) (see figure 5).
[Re claim 6] SATO also discloses the device wherein the at least part of the organic layer (154) of the light-emitting portion (146) is continuous with the at least part of the organic layer (154) of the light-transmitting portion (148) (see figure 5).
[Re claim 7] SATO also discloses the device wherein the light-transmitting portion (148) comprises the first electrode (126a), the insulating film (158), the first layer (154), and the second electrode (126b) in this order in a thickness direction (see figure 5 and paragraph [0051]).
[Re claim 9] SATO also discloses the device wherein a thickness of the insulating film (158) is less than a thickness from an upper surface of the first electrode (lowest conductive layer of 152) of the light-emitting portion (146) to a lower surface of the second electrode (156) of the light-emitting portion (see figure 5).
[Re claim 10] SATO also discloses the device further comprising: a non-light-emitting portion (area between 146 and 148) at a position different from the light-emitting portion (146) and the light-transmitting portion (148), wherein the non-light- the second layer is located between the first electrode and the second electrode (see figure 5 and paragraph [0045]).

Allowable Subject Matter
Claims 5, 8 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYOUNG LEE/           Primary Examiner, Art Unit 2895